EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into this 1
day of November, 2017, by and between AMJ Global Entertainment, LLC, a
California resident (the “Seller”), and Kange Corp., a Nevada resident (the
“Buyer”), on the following premises:

 

PREMISES

 

A. Seller is the owner of 1,157,142 shares (the “Shares”) of Common Stock of
Patient Access Solutions, a Nevada corporation (the “Company”); and

 

B. Buyer desires to purchase the Shares, and Seller desires to sell the Shares
to Buyer on the terms and conditions stated herein.

 

AGREEMENT

 

BASED upon the foregoing premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, it is agreed as follows:

 

ARTICLE I

PURCHASE OF COMMON STOCK

 

1.01 Purchase and Sale of Shares. Buyer agrees to purchase from the Seller and
the Seller agrees to sell to Buyer the Shares for a purchase price consisting of
157,142 share of Buyer’s common stock (the “Purchase Price”).

 

1.02 Closing.

 

(a) The purchase and sale of the Shares shall take place at a closing (a
“Closing”), to be held at such date, time and place as shall be determined by
the Buyer and Seller.

 

(b) At the Closing:

 

(i) Seller shall deliver to the Buyer stock certificate(s) for the Shares, along
with fully executed stock power(s) that are either medallion guaranteed and duly
endorsed in form for transfer to the Buyer, or which have the back of the
certificate(s) medallion guaranteed and endorsed to Buyer.

 

(ii) Buyer shall pay the Purchase Price to Seller.

 

(iii) At and at any time after a Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

 

(v) All representations, covenants and warranties of the Buyer and Seller
contained in this Agreement shall be true and correct on and as of the Closing
with the same effect as though the same had been made on and as of such date.

 



  -1-

   



 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE SELLER

 

As an inducement to, and to obtain the reliance of Buyer, in connection with its
purchase of the Shares, Seller represents and warrants as follows:

 

2.01 Private Offering. The offer, offer for sale, and sale of the Shares have
not been and will not be registered with the Securities and Exchange Commission
(the “Commission”). The Shares shall be offered for sale and sold pursuant to
the exemptions from the registration requirements of Section 5 of the United
States Securities Act of 1933, as amended, and as such, will be deemed
“restricted securities” limiting the shares ability to be resold. Additionally,
Seller may be considered an “affiliate” of the Company and all Shares purchased
from Seller will be treated as if purchased from the Company directly and must
be held for a minimum of six months under Rule 144 prior to resale, if any.

 

2.02 Execution and Delivery; No Conflict; Approval of Agreement. This Agreement
has been duly executed and delivered by the Seller and constitutes the valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with the terms herein. The Seller has full authority, and legal right and has
taken, or will take, all action required by law, its certificate of
organization, operating agreement, and otherwise to execute and deliver this
Agreement and to consummate the transactions herein contemplated including the
transfer of the Shares. The execution, delivery and performance of this
Agreement by the Seller and the consummation of the transactions contemplated
hereby: (i) have been duly and validly authorized by all necessary action on the
part of the Seller; and (ii) are not prohibited by, do not violate any provision
of, and will not result in the breach of or accelerate or permit the
acceleration of, the performance required by the terms of any applicable law,
rule regulation, judgment, decree, order, or other requirement of any
governmental body or any court, authority, department, commission, board,
bureau, agency, or instrumentality of either thereof in a manner which would
have a material adverse effect on the Seller, or any material contract,
indenture, agreement or commitment, to which the Seller is a party or bound.

 

2.03 Legal Right. The performance of this Agreement and the consummation of the
transactions herein contemplated will not result in a material breach or
violation of any of the terms and provisions of, or constitute a default under,
any statute (except federal and state securities laws, compliance with which is
elsewhere provided for in particular detail), indenture, mortgage or other
agreement or instrument to which the Seller is a party or by which it is bound
by any order, rule or regulation directed to the Seller or its affiliates by any
court or governmental agency or body having jurisdiction over them; and no other
consent, approval, authorization or action is required for the consummation of
the transactions herein contemplated other than such as have been obtained.

 



  -2-

   



 

2.04 No Liens, Encumbrances. The Seller owns the Shares free and clear of all
liens, claims, encumbrances, preemptive rights, right of first refusal and
adverse interests of any kind and has the full legal right and ability to
transfer the Shares under this Agreement.

 

2.05 Transfer of Shares. All Shares will be transferred free and clear of any
and all liens, claims, encumbrances, preemptive rights, right of first refusal
and adverse interests of any kind.

 

2.06 Disclosure Information. Seller has received all the information Seller
considers necessary or appropriate for deciding whether or not to sell the
Shares. Seller further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the Shares, the Company, their financial information and business.

 

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE BUYER

 

As an inducement to, and to obtain the reliance of the Seller in connection with
its sale of the Shares, Buyer represents and warrants as follows:

 

3.01 Standing and Authority of Buyer. Buyer has all requisite power and
authority to execute and deliver this Agreement, to perform Buyer’s obligations
hereunder and to consummate the transactions contemplated hereby.

 

3.02 Execution and Delivery; No Conflict.

 

(a) This Agreement has been duly executed and delivered by Buyer and constitute
the valid and binding obligation of Buyer, enforceable against Buyer in
accordance with the terms herein, except as the same may be limited by: (i)
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights; (ii) equitable principles; and
(iii) public policies with respect to the enforcement of indemnification
agreements.

 

(b) The execution, delivery and performance of this Agreement by Buyer and the
consummation of the transactions contemplated hereby: (i) have been duly and
validly authorized by all necessary action on the part of Buyer; and (ii) are
not prohibited by, do not violate any provision of, and will not result in the
breach of or accelerate or permit the acceleration of, the performance required
by the terms of any applicable law, rule regulation, judgment, decree, order, or
other requirement of any governmental body or any court, authority, department,
commission, board, bureau, agency, or instrumentality of either thereof in a
manner which would have a material adverse effect on the Buyer, or any material
contract, indenture, agreement or commitment, to which the Buyer is a party or
bound.

 



  -3-

   



 

3.03 Consents and Approvals. The execution, delivery, and performance by Buyer
of this Agreement and the consummation by Buyer of the transactions contemplated
hereby do not require the Buyer to obtain any consent, approval or action of, or
give any notice to, any corporation, person, firm, or judicial authority except:
(i) such as have been duly obtained or made, as the case may be, and are in full
force and effect on the date hereof; and (ii) those which the failure to obtain
would have no material adverse effect on the transactions contemplated hereby.

 

3.04 Securities Representations. Buyer understands and agrees that the
consummation of this Agreement including the transfer of the Shares as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act. Buyer agrees that such transactions shall be consummated in
reliance on exemptions from the registration and prospectus delivery
requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired. Buyer understands that
the Shares have not been registered under the Securities Act and must be held
indefinitely without any transfer, sale, or other disposition unless such shares
are subsequently registered under the Securities Act or registration is not
required under the Securities Act in reliance on an available exemption. The
Shares to be acquired by the Buyer under the terms of this Agreement will be
acquired for the Buyer’s own account, for investment, and not with the present
intention of resale or distribution of all or any part of the securities. Buyer
agrees that he will refrain from transferring or otherwise disposing of any of
the Shares, or any interest therein, in such manner as to violate the Securities
Act or any applicable state securities law regulating the disposition thereof.
Buyer is an “accredited investor” within the meaning of Regulation D promulgated
under the Securities Act and has adequate means for providing for its current
needs and possible personal contingencies and has no need now and anticipates no
need in the foreseeable future to sell the Shares which Buyer is purchasing
hereby. Buyer understands that the Shares being sold pursuant to this Agreement
are being offered and sold in reliance on specific exemptions from the
registration requirements of federal and state securities laws and that the
Seller is relying upon the truth and accuracy of Buyer’s representations,
warranties, agreements, and understandings set forth herein to determine Buyer’s
suitability to acquire the Shares.

 

3.05 Disclosure Information. Buyer has received all the information Buyer
considers necessary or appropriate for deciding whether or not to purchase the
Shares. Buyer further represents that he or it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the Shares, the Company, their financial information and business.
The foregoing, however, does not limit or modify the representations and
warranties of the Seller in Article 2 of this Agreement or the right of Buyer to
rely thereon.

 

3.06 Investment Experience. Buyer is an investor in securities of companies
similar to the Company and acknowledges that he is able to fend for himself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that he is capable of evaluating the merits and
risks of the investment in the Shares.

 



  -4-

   



 

3.07 Knowledge of the Company. Buyer is aware, through its own extensive due
diligence of all material information respecting the past, present and proposed
business operations of the Company, including, but not limited to, their
technology, management, financial position, and otherwise; understands that
there is no “established trading market” for any of the Shares, that the Company
is uncertain, at this time, whether there will be any future “established
trading market” for any of the Shares; and that the purchase price being paid
for the Shares bears no relationship to assets, book value or other established
criteria of value. Buyer has conducted its own investigation of the risks and
merits of investments in the Company, and to the extent desired, including, but
not limited to a review of the Company’s books and records, and Buyer has had
the opportunity to discuss this documentation with the directors and executive
officers of the Company; to ask questions of these directors and executive
officers; and that to the extent requested, all such questions have been
answered to its satisfaction.

 

ARTICLE IV

SPECIAL COVENANTS

 

4.01 Purchase of Shares of Common Stock. Seller and Buyer agree and understand
that the consummation of this Agreement including the sale of the Shares to
Buyer as contemplated hereby, constitutes the offer and sale of securities under
the Securities Act and applicable state statutes. Seller and Buyer agree such
transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes which depend,
among other items, on the circumstances under which such securities are
acquired.

 

(a) The parties accept, and concur in, the following representations and
warranties:

 

(i) Buyer acknowledges that neither the Commission nor the securities commission
of any state or other federal agency has made any determination as to the merits
of acquiring the Shares, and that this transaction involves certain risks.

 

(ii) Buyer has received and read the Agreement and understand the risks related
to the consummation of the transactions herein contemplated.

 

(iii) Buyer has such knowledge and experience in business and financial matters
that he is capable of evaluating each business.

 

(iv) Buyer has been provided with copies of all materials and information
requested by Buyer or its representatives, including any information requested
to verify any information furnished (to the extent such information is available
or can be obtained without unreasonable effort or expense), and the parties have
been provided the opportunity for direct communication regarding the
transactions contemplated hereby.

 

(v) All information which Buyer has provided to the Seller or their
representatives concerning their suitability and intent to hold shares in Common
Stock following the transactions contemplated hereby is complete, accurate, and
correct.

 



  -5-

   



 

(vi) Buyer has not offered or sold any securities of the Company or interest in
this Agreement and has no present intention of dividing the Shares to be
received or the rights under this Agreement with others or of reselling or
otherwise disposing of any portion of such stock or rights, either currently or
after the passage of a fixed or determinable period of time or on the occurrence
or nonoccurrence of any predetermined event or circumstance.

 

(vii) Buyer understands that the Shares have not been registered, but are being
acquired by reason of a specific exemption under the Securities Act as well as
under certain state statutes for transactions not involving any public offering
and that any disposition of the subject Shares may, under certain circumstances,
be inconsistent with this exemption and may make Buyer an “underwriter,” within
the meaning of the Securities Act. It is understood that the definition of
“underwriter” focuses upon the concept of “distribution” and that any subsequent
disposition of the subject Shares can only be effected in transactions which are
not considered distributions. Generally, the term “distribution” is considered
synonymous with “public offering” or any other offer or sale involving general
solicitation or general advertising. Under present law, in determining whether a
distribution occurs when securities are sold into the public market, under
certain circumstances one must consider the availability of public information
regarding the issuer, a holding period for the securities sufficient to assure
that the persons desiring to sell the securities without registration first bear
the economic risk of their investment, and a limitation on the number of
securities which the stockholder is permitted to sell and on the manner of sale,
thereby reducing the potential impact of the sale on the trading markets. These
criteria are set forth specifically in Rule 144 promulgated under the Securities
Act.

 

(viii) Buyer acknowledges that the Shares must be held and may not be sold,
transferred, or otherwise disposed of for value unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. The Company is not under any obligation to register the Shares under
the Securities Act. The Company is not under any obligation to make Rule 144
available, except as may be expressly agreed to by it in writing in this
Agreement, and in the event Rule 144 is not available, or some other disclosure
exemption may be required before Buyer can sell, transfer, or otherwise dispose
of such Shares without registration under the Securities Act. The Company’s
registrar and transfer agents will maintain a stop transfer order against
transfer of the Shares, and the certificates representing the Shares will bear a
legend in substantially the following form so restricting the sale of such
securities:

 



  -6-

   



 



 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.

 



 

(ix) The Company and Seller may refuse to register further transfers or resales
of the Shares, as applicable, in the absence of compliance with Rule 144 unless
the Buyer furnishes such Company or Seller with a “no-action” or interpretive
letter from the SEC or an opinion of counsel reasonably acceptable to the
Company or Seller, as applicable, stating that the transfer is proper. Further,
unless such letter or opinion states that the Shares, as applicable, are free of
any restrictions under the Securities Act, the Company or Seller, as applicable,
may refuse to transfer the securities to any transferee who does not furnish in
writing to the Company or Seller, as applicable, the same representations and
agree to the same conditions with respect to such Shares as set forth herein.
The Company or Seller may also refuse to transfer the Shares, as applicable, if
any circumstances are present reasonably indicating that the transferee’s
representations are not accurate.

 

(b) In order to more fully document reliance on the exemptions as provided
herein, the Seller and Buyer shall execute and deliver to the other, at or prior
to the closing, such further letters of representation, acknowledgment,
suitability, or the like as the Seller or Buyer and their counsel may reasonably
request in connection with reliance on exemptions from registration under such
securities laws including but not limited to an investment letter.

 

(c) The Seller and Buyer acknowledge that the basis for relying on exemptions
from registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.

 

4.02 Expenses of Sale. The Seller and Buyer will pay their own expenses incident
to the performance of their obligations hereunder, including but not limited to
the fees and expenses of their counsel and accountants, and the cost of
qualifying the offer and sale of the Shares in various states or obtaining an
exemption from state registration requirements.

 

ARTICLE V

MISCELLANEOUS

 

5.01 Attorney’s Fees. In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.

 



  -7-

   



 

5.02 Entire Agreement. This Agreement represents the entire agreement between
the parties relating to the subject matter hereof. All previous agreements
between the parties, whether written or oral, have been merged into this
Agreement. This Agreement alone fully and completely expresses the agreement of
the parties relating to the subject matter hereof. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.

 

5.03 Survival; Termination. The representations, warranties, and covenants of
the respective parties shall survive the closing and the consummation of the
transactions herein contemplated for a period of six months from the closing,
unless otherwise provided herein.

 

5.04 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument.

 

5.05 Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and such remedies may be enforced concurrently, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the closing, this Agreement may be
amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.

 

5.06 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Seller and Buyer and their respective successors. Nothing expressed in
this Agreement is intended to give any person other than the persons mentioned
in the preceding sentence any legal or equitable right, remedy or claim under
this Agreement.

 

5.07 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.

 

5.08 Captions. The captions or headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent, or intent of this Agreement or any
provisions hereof.

 

5.09 Applicable Law. This Agreement shall be governed by and construed and
enforced under and in accordance with the laws of the State of Virginia and all
subject matter and in persona jurisdiction shall be the state courts of
Virginia.

 

[SIGNATURE PAGE FOLLOWS]

 



  -8-

   



 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.

 



THE SELLER:

THE BUYER:

 

AMJ GLOBAL ENTERTAINMENT

KANGE CORP

 

 

 

 

By:

/s/ Dr. Art Malone, Jr.

By: /s/ Dr. Art Malone, Jr.

Name:

Dr. Art Malone, Jr.

Name:

Dr. Art Malone, Jr.

Title:

Sole Member/Managing Director

Title: Chairman/CEO



 

 



-9-



 